EXHIBIT 10.5
 
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
HENRY SCHEIN, INC. 1996 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF APRIL 1, 2003, AND AS FURTHER AMENDED
EFFECTIVE AS OF MAY 25, 2004, JANUARY 1, 2005, MAY 10, 2010 AND FEBRUARY 27,
2014)


THIS AGREEMENT (the “Agreement”) made as of [Grant Date] (the “Grant Date”), by
and between Henry Schein, Inc. (the “Company”) and [Participant Name] (the
“Participant”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Henry Schein, Inc. 1996 Non-Employee
Director Stock Incentive Plan (as amended and restated effective as of April 1,
2003, and as further amended effective as of May 25, 2004, January 1, 2005, May
10, 2010 and February 27, 2014), a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company (the “Plan”),
which is administered by a Committee appointed by the Company’s Board of
Directors (the “Committee”); and
 
WHEREAS, pursuant to Section 7 of the Plan, the Committee may grant Restricted
Stock Units to non-employee directors under the Plan; and
 
WHEREAS, the Participant is a non-employee director of the Company.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 


1.                Grant of Restricted Stock Units.


Subject to the restrictions and other conditions set forth herein and in the
Plan, the Committee has authorized this grant of [Shares Granted] Restricted
Stock Units to the Participant on the Grant Date.


2.                Vesting and Payment.


(a)            Except as set forth in Section 2(c) below, the Restricted Stock
Units shall vest on the thirteen-month anniversary of the Grant Date (the
“Scheduled Payment Date”); provided that the Participant has not had a
Termination of Services any time prior to the Scheduled Payment Date.


(b)            Except as may otherwise be provided by the Committee, in its sole
and absolute discretion, there shall be no proportionate or partial vesting in
the periods prior to the Scheduled Payment Date and, except as set forth in
Section 2(c) below, all vesting shall occur only on the Scheduled Payment Date;
provided that no Termination of Services has occurred prior to the Scheduled
Payment Date.


(c)            The Restricted Stock Units will become fully vested on a Change
of Control; provided that no Termination of Services has occurred prior to the
Change of Control.  For purposes of vesting, a “Change of Control” shall mean
the occurrence of a Change of Control (as defined in the Plan) or a Section 409A
Change of Control (as defined in Section 3(f)).


(d)            The Participant shall be entitled to receive one share of Common
Stock with respect to one vested Restricted Stock Unit.  Except as set forth in
Section 3 below, the Participant shall be paid one share of Common Stock with
respect to each vested Restricted Stock Unit within thirty (30) days of the date
that such Restricted Stock Unit vests (i.e., the Participant shall be paid
within thirty (30) days of the earlier to occur of the Scheduled Payment Date or
a Change of Control, provided no Termination of Services has occurred prior to
such date).


3.                Deferred Payment.


Notwithstanding Section 2(d) above, the Participant may elect to defer the
payment date of his or her vested Restricted Stock Units beyond the Scheduled
Payment Date (such elected deferred payment date, the “Deferred Payment Date”),
provided, that:


(a)            In order for a deferral election under this Section 3 to be
effective, the Participant must make the election on or prior to the thirtieth
(30th) day following the Grant Date.


(b)            A deferral election made by the Participant pursuant to this
Section 3 with respect to one or more of the Participant’s Restricted Stock
Units shall, subject to Sections 3(c) and (e) below, defer the payment date of
such Restricted Stock Units to the Deferred Payment Date elected by the
Participant, which must be one of the following: (i) the third (3rd) anniversary
of the Scheduled Payment Date; (ii) the fifth (5th) anniversary of the Scheduled
Payment Date; (iii) the seventh (7th) anniversary of the Scheduled Payment Date;
(iv) the tenth (10th) anniversary of the Scheduled Payment Date; or (v) the date
of the Participant’s Termination of Services which occurs after the Scheduled
Payment Date.


(c)            The Participant shall also be permitted to further defer the
payment date of his or her vested Restricted Stock Units beyond the Deferred
Payment Date, provided that: (i) in order to be effective, the Participant must
make such deferral election at least twelve (12) months prior to the Deferred
Payment Date; (ii) a deferral election made by the Participant pursuant to this
Section 3(c) shall defer the payment date of his or her vested Restricted Stock
Units for a period of time (expressed in whole years) of not less than five (5)
years and no more than ten (10) years beyond the Deferred Payment Date; and
(iii) the Participant’s deferral election shall not become effective until
twelve (12) months after the date on which it is made.  The Participant shall be
entitled to make more than one deferral election under this Section 3(c) with
respect to his or her vested Restricted Stock Units, and any such new Deferred
Payment Date election that becomes effective in accordance herewith shall
supersede any previous Deferred Payment Date election made by the Participant
with respect to such Restricted Stock Units on and after the twelve (12) month
anniversary after the election is made.


(d)            The Participant must make any deferral election permitted under
this Section 3 in writing on the election form and in accordance with the
procedures established by the Company.  A deferral election is valid solely with
respect to the Restricted Stock Units identified on the election form and must
comply with the requirements of this Section 3 to be given effect.  Subject to
the requirements set forth in this Section 3, the Participant shall be entitled
to make deferral elections with respect to all or only a portion of his or her
Restricted Stock Units and any such deferral elections need not be the same for
all of the Participant’s Restricted Stock Units.


(e)            If the Participant elects in accordance with this Section 3 to
defer the date of payment of any of his or her Restricted Stock Units beyond the
Scheduled Payment Date, the payment date of such Restricted Stock Units, to the
extent vested, shall occur within the thirty (30) day period following the
earliest of the following to occur: (i) the Deferred Payment Date; (ii) the
Participant’s Termination of Services (other than as a result of the
Participant’s death or Disability), but only if such Termination of Services
qualifies as a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code and the Treasury regulations thereunder and, solely
to the extent applicable, subject to the six (6) month delay described in
Section 15(h) of the Plan with respect to “specified employees”; (iii) the
Participant’s death; (iv) the Participant’s Disability; or (v) a “Section 409A
Change of Control” (as defined below).


(f)            For purposes of Sections 2(c) and 3(e) only, a “Section 409A
Change of Control” shall mean a Change in Control (as defined in the Plan);
provided, that, no event shall constitute a “Section 409A Change of Control” for
purposes of this Agreement unless such event also qualifies as a “change in
control event” for purposes of Treasury Regulation § 1.409A-3(i)(5).

Form 11
2/14
 
 

--------------------------------------------------------------------------------

 

4.                Termination.  All unvested Restricted Stock Units will be
forfeited on the Participant’s Termination of Services.


5.                Dividend Equivalents.


Cash dividends on Shares shall be credited to a dividend book entry account on
behalf of the Participant with respect to each Restricted Stock Unit granted to
the Participant, provided that such cash dividends shall not be deemed to be
reinvested in Shares and will be held uninvested and without interest.  The
Participant’s right to receive any such cash dividends shall vest if and when
the related Restricted Stock Unit vests, and such cash dividends shall be paid
in cash to the Participant if and when the related Restricted Stock Unit is paid
to the Participant.  Stock dividends on Shares shall be credited to a dividend
book entry account on behalf of the Participant with respect to each Restricted
Stock Unit granted to the Participant.  The Participant’s right to receive any
such stock dividends shall vest if and when the related Restricted Stock Unit
vests, and such stock dividends shall be paid in stock to the Participant if and
when the related Restricted Stock Unit is paid to the Participant.


6.                Rights as a Stockholder.


The Participant shall have no rights as a stockholder with respect to any shares
covered by any Restricted Stock Unit unless and until the Participant has become
the holder of record of the shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in this Agreement
or the Plan.


7.               Withholding.


Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable foreign, federal,
state, provincial and local taxes that the Company is required to withhold at
any time. In the absence of such arrangements, the Company or one of its
Subsidiaries shall have the right to withhold such taxes from the Participant’s
normal pay or other amounts payable to the Participants. In addition, any
statutorily required withholding obligation may be satisfied, in whole or in
part, at the Participant’s election, in the form and manner prescribed by the
Committee, by delivery of shares of Common Stock (including shares issuable
under this Agreement).


8.               Provisions of Plan Control.


This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time.  The Plan is
incorporated herein by reference.  Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan.  If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.


9.               Amendment.


The Board or the Committee may amend, suspend or terminate this Agreement
subject to the terms of the Plan.  Except as otherwise provided in the Plan, no
modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.


10.              Notices.


Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by regular United
States mail, first class and prepaid, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):


If to the Company, to:
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
Attention:  General Counsel


If to the Participant, to the address on file with the Company.


11.              No Obligation to Continue Directorship.


This Agreement is not an agreement of directorship.  This Agreement does not
guarantee that the Company will retain, or continue to retain, the Participant
during the entire, or any portion of the, term of this Agreement, including but
not limited to any period during which any Restricted Stock Unit is outstanding,
nor does it modify in any respect the Company’s right to terminate or modify the
Participant’s services or compensation as a director.


12.              Legend.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement.  The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section.


13.              Securities Representations.


The grant of the Restricted Stock Units and issuance of Shares upon vesting of
the Restricted Stock Units shall be subject to, and in compliance with, all
applicable requirements of federal, state or foreign securities law.  No Shares
may be issued hereunder if the issuance of such Shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Shares may then be listed.  As a condition to the settlement of
the Restricted Stock Units, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation.


The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:


(a)            He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on his or her
representations set forth in this section.


(b)            If he or she is deemed an affiliate within the meaning of Rule
144 of the Act, the Shares must be held indefinitely unless an exemption from
any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).

Form 11
2/14
2
 

--------------------------------------------------------------------------------

 

(c)            If he or she is deemed an affiliate within the meaning of Rule
144 of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.


14.              Transfer of Personal Data.


The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any subsidiary) of any personal data information
related to the Restricted Stock Units awarded under this Agreement, for
legitimate business purposes (including, without limitation, the administration
of the Plan) out of the Participant’s home country and including to countries
with less data protection than the data protection provided by the Participant’s
home country.  This authorization/consent is freely given by the Participant.


15.              Section 409A.


Any provisions in this Agreement providing for the payment of “nonqualified
deferred compensation” (as defined in Section 409A of the Code and the Treasury
regulations thereunder) to the Participant are intended to comply with the
requirements of Section 409A of the Code, and this Agreement shall be
interpreted in accordance therewith.  Neither party individually or in
combination may accelerate or defer the timing of the payment of any such
nonqualified deferred compensation, except in compliance with Section 409A of
the Code and this Agreement, and no amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A of the Code and this
Agreement.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code.  Any amounts payable hereunder that satisfy the
short-term deferral exception in Treas. Reg. §1.409A-1(b)(4) shall not be
subject to Section 409A of the Code.  Whenever a payment under this Agreement
may be paid within a specified period, the actual date of payment within the
specified period shall be within the Company’s sole discretion.


16.              Miscellaneous.


This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.


(a)            This Agreement shall be governed and construed in accordance with
the laws of New York (regardless of the law that might otherwise govern under
applicable New York principles of conflict of laws).


(b)            This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one contract.


(c)            The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.


18.              NO ACQUIRED RIGHTS.


THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE
AT THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS
(INCLUDING, WITHOUT LIMITATION, THE RESTRICTED STOCK UNITS AWARDED HEREUNDER)
GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 


 
 
HENRY SCHEIN, INC.


/s/ Michael S. Ettinger
Michael S. Ettinger
Senior Vice President, Corporate and Legal Affairs & Secretary


 
PARTICIPANT


[Electronic Signature]


[Participant Name]
 


 
[Acceptance Date]
 
 
Form 11
2/14
3